Citation Nr: 1145786	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $30,674.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 decision of the VA Regional Office Committee on Waivers and Compromises (COWC) in Milwaukee, Wisconsin (RO), which found an overpayment of $30,674 and denied an appeal for waiver of the debt.  The Veteran timely appealed.

Although the Veteran requested a Board hearing in Washington, D.C. in his April 2008 substantive appeal, he withdrew his request in a December 2010 statement because he is incarcerated and therefore unable to attend a personal hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims files reveals that the Veteran was granted pension benefits and service connection for posttraumatic stress disorder (PTSD) by rating decision in January 1999 and assigned a 50 percent evaluation effective June 2, 1995.  A January 2003 rating decision granted a 100 percent evaluation for PTSD effective June 2, 1995.  The Veteran was sent a letter by VA in March 2003 that provided information on his monthly entitlement amount.

The Veteran was notified by VA letters in September 2006 and February 2007 that VA had received evidence that the Veteran was incarcerated at Attica Correctional Facility beginning on October 4, 2005 and that 38 C.F.R. § 3.665 required that payment of VA compensation benefits be reduced after the 61st day of incarceration following conviction of a felony to the amount payable for a disability evaluated as 10 percent disabling if the combined disability evaluation is 20 percent or more, as in this case.  Consequently, his compensation benefits were to be reduced to $112 effective December 3, 2005.  This change created the overpayment in question.  According to the April 2007 decision of the COWC, this created an overpayment in the amount of $30,674 for the period from December 3, 2005 through January 31, 2007.  
The Veteran has contended that he was incarcerated during the period that the debt was incurred and that the checks were sent on behalf of the Veteran to his attorney, who had the Veteran's power of attorney, with the money illegally kept by his attorney.  Consequently, the Veteran's contends that it is against equity and good conscience for him to have to pay back the debt, as he did not know of the overpayment, did not use the benefits that constitute the overpayment, and was not unjustly enriched.  

While the debt in question is not at issue, since the Veteran was incarcerated and was sent benefits to which he was not entitled, the claims folder does not currently contain sufficient information on which to make a reasoned determination on whether it would be against equity and good conscience to collect all or part of the debt.  

Consequently, The Board concludes that additional action is warranted prior to final adjudication of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will attempt to obtain an accounting of what happened to the VA compensation benefits sent on behalf of the Veteran from December 3, 2005 thru January 31, 2007.  A written report of the actions taken and the results obtained will be associated with the claims files.

2.  The AMC/RO will add to the claims files written information on when VA was put on notice of the Veteran's incarceration by a VA/Social Security Administration Prison Match Report.  

3.  The AMC/RO will take any additional action deemed warranted to an informed decision on the issue on appeal.

4.  Thereafter, the Veteran's claim for waiver of recovery of an overpayment in the amount of $30,674 will be readjudicated, to include consideration of the provisions of 38 C.F.R. § 1.965(a) and each element of the equity and good conscience standard.  If the claim continues to be denied, the Veteran and his representative will be sent a Supplemental Statement of the Case, which explains the decisions made by VA, and given a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


